 
EXHIBIT 10.1
SanDisk Corporation


Form of Clawback Policy Acknowledgement


On July 28, 2011, SanDisk Corporation (the “Company”) adopted the SanDisk
Corporation Clawback Policy (as it may be amended from time to time, the
“Policy”) provided to you.


You, and the cash-based incentive compensation that is paid to you from and
after July 28, 2011 (the “Compensation”), are subject to the Policy.  By signing
below, you hereby acknowledge and agree that:
 
 * you have received and have had an opportunity to review the Policy;

 * the Compensation is subject to the Policy and may be subject to forfeiture
   and/or reimbursement as determined by the Company’s Board of Directors (or a
   committee thereof);

 * in the event it is determined by the Board of Directors (or a committee
   thereof) that the Compensation awarded to you must be forfeited or reimbursed
   to the Company, you will promptly take any action necessary to effectuate
   such forfeiture and/or reimbursement;

 * the Company will be entitled to withhold from any amounts otherwise payable
   to you, including “wages” within the meaning of applicable law, in order to
   satisfy any obligations you may have as a result of the application of this
   Policy to the Compensation earned by you, except to the extent such
   withholding or offset is not permitted under applicable law, or would cause
   the imposition of additional taxes and/or penalties under Section 409A of the
   Internal Revenue Code of 1986, as amended;

 * the Policy applies to the Compensation notwithstanding the terms of the
   compensation plan or agreement under which it is granted or the terms of any
   employment agreement to which you are a party; and

 * any determinations of the Board of Directors (or a committee thereof) shall
   be conclusive and binding on you and need not be uniform with respect to each
   individual covered by the Policy.

In addition, you hereby acknowledge and agree that any Compensation you are
awarded may be subject to reimbursement, clawback and/or forfeiture pursuant to
applicable law, including without limitation pursuant to Section 10D of the
Securities Exchange Act of 1934, as amended, under circumstances that are
different from those applicable under the Policy, and you consent to application
of any such reimbursement, clawback or forfeiture.  You further agree that any
amendments to the Policy, including any amendments to comply with applicable
law, will be applicable to you.


The Policy and this Acknowledgement will be governed by and construed in
accordance with the internal laws of the State of Delaware, without regard to
principles of conflict of laws which could cause the application of the law of
any other jurisdiction.


If the terms of the Policy and this Acknowledgement conflict, the terms of the
Policy shall prevail.


By signing below, you agree to the application of the Policy and the other terms
of this Acknowledgement.


Acknowledged and agreed as of ___________, 2011:




_____________________________________
Name:
Title:
 
 